Citation Nr: 0844708	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the claim for 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  Establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

The veteran has a current diagnosis of PTSD.  The veteran 
states he suffers from insomnia, nightmares, and flashbacks 
after seeing dead and wounded bodies and after being under 
fire during multiple occasions while on active duty.  The 
veteran did not receive any combat medals.

If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
Corroboration of every detail, including the veteran's 
personal participation is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran has difficulty placing exact names to the people 
whose deaths and injuries he witnessed; however, he gave 
dates and company, battalion, regiment, and division 
information.  The RO denied service connection for PTSD on 
the basis that the veteran had not provided sufficiently 
specific information in order to verify stressors as a cause 
for his PTSD.  No attempt was made to obtain verification.  
The Board finds, however, that VA has a duty to attempt to 
verify the veteran's claimed stressors.  The RO should 
request unit records in order to determine if the veteran's 
unit was ever under attack.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

Because the veteran has provided evidence that may be 
sufficient to verify stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should attempt to verify the 
listed stressors through JSRRC.  Notably, it does not appear 
that unit records have been requested, and a complete copy of 
the veteran's personnel records have not been associated with 
the claims file.  An effort to obtain and review these 
records for potential verification of the veteran's stressors 
must be made; if such records are unavailable, it should be 
noted so in the claims file.

Furthermore, if any stressors are verified, a remand is 
required in order to afford the veteran a VA examination and 
opinion.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If stressors are verified, there could be a possible nexus 
between the veteran's PTSD and the verified stressors 
experienced during duty.  Given the VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder the veteran's complete 
personnel records and any updated 
treatment records.  If no further 
records are available, properly 
document a negative response in the 
file.

2.  Forward the information provided by 
the veteran concerning the details of 
the alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the claimed attack on the veteran's 
units.  Also obtain unit histories 
between June 1967 to August 1967; 
September 1967 to November 1967; 
December 1967 to February 1968; March 
1968 to May 1968; and June 1968 for the 
veteran's units.  

3.  If a negative response is received 
from JSRRC, the claims file must be 
properly documented in this regard.

4.  Thereafter, if any alleged stressor 
is verified, afford the veteran a 
comprehensive psychiatric VA 
examination.  All indicated evaluations 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly VA outpatient 
treatment records and express an 
opinion as to the following:

a) The examiner should clarify the 
veteran's diagnosis and specifically 
comment on whether the veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the veteran has PTSD 
that is based upon specified in-service 
stressors or is related to the 
veteran's military service.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

6.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




